994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Keith DUNMORE, Appellant,v.Cindy THEISSEN, Robert Acree, Larry Henson, Donald Cline,Gerald Bommel, Henry Jackson, Stanley Swiccord,Harriet Swinger, John Sydow,
No. 92-3968.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 3, 1993.Filed:  June 9, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Keith Dunmore, a Missouri inmate, appeals the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983 complaint.  We affirm.


2
Summary judgment is appropriate if no genuine issues of material fact exist and the moving party is entitled to judgment as a matter of law.  Fed. R. Civ. P. 56(c).  Once a movant for summary judgment has properly supported its motion, the nonmovant "may not rest upon the mere allegations or denials of [its] pleading, but ... must set forth specific facts showing that there is a genuine issue for trial."  Fed. R. Civ. P. 56(e).


3
We conclude that the district court correctly granted defendants' motion for summary judgment.  Dunmore's response to defendants' motion did not contest the facts set forth by defendants concerning Dunmore's due process claim.  The exhibits attached to defendants' motion demonstrate that Dunmore was afforded due process regarding his conduct violations for disobeying orders.   See Wolff v. McDonnell, 418 U.S. 539 (1974).  Dunmore's remaining arguments lack merit.


4
Accordingly, we affirm.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri